Action by Clifford Mylett, a minor, by Maudell Mylett, as next friend, to recover damages for personal injuries received while in the employ of the defendant as a messenger boy.
The petition as amended (omitting caption and signatures) is as follows:
"Plaintiff, by leave of court, files this his second amended petition and states that he is a minor, thirteen years of age, and that his mother, Maudell Mylett, was duly appointed his next friend for the purpose of bringing and maintaining this suit on the twenty-first day of September, 1918.
Plaintiff states that defendant, Montrose Cloak and Suit Company, is, and was, at all times herein mentioned, a corporation, engaged in the business of making and selling cloaks and suits, and having and occupying a place and office for the conducting of its business in a building located at 612 North Eleventh street, in the city of St. Louis, Missouri.
Plaintiff further states that the plaintiff, on or about the eighth day of August, 1918, was a minor, thirteen years of age, and under the age of fourteen (14) years, and was at said time employed by, and was in the employ of, and was permitted and suffered to work in a gainful occupation by, the defendant, Montrose Cloak and Suit Company, in its manufacturing establishment, factory and workshop, store and mercantile establishment in said building at 612 North Eleventh street, St. Louis, Missouri, the place aforesaid, in which more than ten persons were employed, and plaintiff was so employed and permitted and suffered by said defendant to work in the transmission and distribution of messages and merchandise to and from said place, and not in anywise in any agricultural pursuit or in domestic service. *Page 639 
Plaintiff charges that the defendant, Montrose Cloak and Suit Company, negligently and unlawfully, and in violation of the laws and statutes of the state of Missouri, and particularly section 1715 of the Statutes of Missouri and of the chapter pertaining to the "Employment of Children" as recorded in Laws of Missouri, 1911, pages 132 to 139, inclusive, so employed plaintiff and suffered and permitted him to work, and plaintiff says that as a direct result of the said negligence and violation of the laws and statutes of the State of Missouri on the part of defendant, Montrose Cloak and Suit Company, as aforesaid, the plaintiff, while he was engaged in the performance of the duties of his said employment, and while he was acting under the orders and directions of the defendant, Montrose Cloak and Suit Company, and while he was exercising ordinary care for his own safety, was required by said duties and orders to go and be and ride upon a certain elevator in said building, and plaintiff was thus and thereby exposed to danger of being injured by being caught between said elevator and parts of said building, adjacent to the elevator shaft, and his life and limb were thus endangered by plaintiff being unlawfully employed as aforesaid, and that as a direct result thereof, while plaintiff was thus upon said elevator with his left foot extending slightly over the edge of the floor of the elevator car, the operator of the elevator started and moved said elevator upward, and plaintiff's left foot and toes were thereby caught between the platform of the elevator in said building on which he was a passenger and the stationary part of the building, and said foot and toes were crushed and the bones thereof broken, and plaintiff was thereby painfully and permanently injured as a direct and proximate result of the said negligence and violation of the laws and of the statutes of Missouri on the part of the defendant.
Plaintiff further charges that the defendant, Montrose Cloak and Suit Company, was negligent in employing *Page 640 
and requiring plaintiff, a minor, under 14 years of age, and of tender years, and of small knowledge and experience, to ride and go and be frequently upon said elevators, as plaintiff's said work required; that plaintiff was likely as a natural and probable result thereof to be injured, and that it was not reasonably safe for plaintiff to be so employed and required to perform such duties, all of which the defendant, Montrose Cloak and Suit Company, knew, or by exercise of ordinary care would have known in time, by the exercise of ordinary care, to have prevented plaintiff's said injuries, and plaintiff says that the said negligence of defendant, Montrose Cloak and Suit Company, directly caused the plaintiff to sustain his said injuries.
Plaintiff says that as a direct result of his injuries caused by the negligence and violation of the law and statutes of Missouri on the part of the defendant as aforesaid, he has suffered great pain of body and anguish of mind, and will in the future so suffer; that he has been and will be for a long time confined to his bed and to his room, and that he has been compelled to have much surgical and medical treatment of his said injuries, and that he has been permanently lamed and disfigured, all to plaintiff's damage in the sum of five thousand ($5000) dollars, for which sum, with costs of suit, he prays judgment against the defendant, Montrose Cloak and Suit Company."
A demurrer to said petition was filed, upon the ground that said petition failed to state a cause of action against the defendant. This demurrer was sustained by the lower court and, upon plaintiff's refusal to further plead in this cause, final judgment was rendered in favor of the defendant, from which judgment the plaintiff prosecutes this appeal.
The point presented for decision is whether the petition sufficiently alleges a causal connection between the alleged unlawful employment and the injury complained of. *Page 641 
By section 1715, Laws of Missouri, 1911, upon which the right of action is predicated, it is declared that "No child under the age of fourteen years shall be employed, permitted or suffered to work at any gainful occupation within this State, except at agricultural pursuits, and in domestic service." A violation of the section is made a misdemeanor (section 1726d, Laws 1911, page 136) punishable by fine and imprisonment.
Defendant's insistence that a causal connection must be shown between the negligence charged and the injury complained of, is undeniably true. While the violation of the statute constitutes negligence per se, to make such negligence actionable, it must appear that the injury received was the natural and probable consequence of the unlawful employment.
If the child got injured in some way foreign to the master's work or business or from some cause wholly disconnected with his employment, as where the injury resulted not from exposure to the ordinary risks of the employment but from the negligent or wrongful act of a third person, there would be no such a causal connection with the forbidden employment as would render the master liable. But if the injuries are produced while the child is engaged in the work of the master, by some cause not foreign to the master's work or business, then the unlawful employment will be held to be the proximate cause of the injuries.
An able discussion of the question under consideration appears in Labatt's work on Master and Servant (2 Ed.), vol. IV, page 4756, sec. 1571a, it reads:
"Proximity of cause where an injured minor is employed in contravention of a statute — Having regard to the character of the facts involved in cases which involve the employment of children under the age limit by a statute, it seems clear that, whenever the injury resulted directly from exposure to the ordinary risks of the employment the plaintiff is, at the very least, entitled to have the right of recovery determined by the *Page 642 
jury. But in the opinion of the present writer, a court would, in such circumstances, always be warranted in holding, as a matter of law, that the illegal employment was the proximate cause of the injury. There appears to be no ground upon which it can reasonably be contended that an injury so received was not a natural and probable consequence of the tortious act. In fact, the very consideration which has led to the enactment of statutes of this description is that, in certain employments, children are so likely to be injured that it is desirable, as a matter of public policy, to prevent them entirely from engaging in those employments. In this point of view the statutory prohibition may be regarded as being essentially a legislative pronouncement with regard to the question of proximate cause."
The true question to be determined in passing on the point presented is: Does it appear from the petition that the unlawful employment cause the injury?
The petition shows that the injury resulted directly from exposure to a risk or danger incident to plaintiff's employment. It will be observed that the petition charges a violation by defendant of the provisions of section 1715, Laws of Missouri, 1911, and further alleges that the plaintiff, a minor, thirteen years of age, was injured while upon an elevator and engaged in the performance of duties in the line of his unlawful employment. Thus, under the rule heretofore announced, a causal connection between the unlawful employment of plaintiff and the injury sustained by him is shown. We conclude that the petition states a cause of action. [48 L.R.A. (N.S.) 661, 664; Smith's Admr. v. National Coal  Iron Co., 135 Ky. 671, 117 S.W. 280, Boesel v. Wells Fargo  Co., 260 Mo. 479, 169 S.W. 110; Riegel v. Biscuit Co., 169 Mo. App. 517, 155 S.W. 59; Casteel v. Brick Co.,83 Kan. 537; Norman v. Coal Co., 68 W. Va. 406; Casperson v. Michaels, 142 Ky. 318, 134 S.W. 200; Starnes v. Albion Mfg. Co., 17 L.R.A. (N.S.) 606; Iron  Wire Co., v. Green, 108 Tenn. 161, 65 *Page 643
643 S.W. 399; Queen v. Dayton Coal  Iron Co., 95 Tenn. 464, 32 S.W. 460; Morris v. Stanfield, 81 Ill. App. 264; Inland Steel Co. v. Yedinak, 172 Ind. 428; Starnes v. Manufacturing Co.,147 N.C. 556; 4 Labatt M. and S. 4756, sec. 1571a, and authorities there cited.]
It follows that the judgment of the circuit court should be reversed and the cause remanded. The commissioner so recommends.